               Case 2:19-cr-00115-JCC Document 91 Filed 07/08/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR19-0115-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    JOSEPH SAM,

13                           Defendant.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant Joseph Sam’s motion to extend the
18   deadline for his response to the Government’s supplemental briefing (Dkt. No. 86). Mr. Sam
19   filed a motion to suppress the evidence found during two alleged searches of his cell phone.
20   (Dkt. No. 55.) The Court granted the motion in part and ordered the parties to file supplemental
21   briefing. (Dkt. No. 73.) After the Government filed its supplemental briefing, the Court granted
22   Mr. Sam’s motion for appointment of new counsel. (Dkt. Nos. 83, 89.) Given that Mr. Sam
23   recently received new counsel, the Court finds good cause to extend the deadline for Mr. Sam to
24   file his response to the Government’s supplemental briefing. The Court therefore GRANTS Mr.
25   Sam’s motion (Dkt. No. 86) and ORDERS as follows:
26      1. Mr. Sam must file his response by July 29, 2020;


     MINUTE ORDER
     CR19-0115-JCC
     PAGE - 1
             Case 2:19-cr-00115-JCC Document 91 Filed 07/08/20 Page 2 of 2




 1      2. The Government must file its reply by August 3, 2020; and

 2      3. The Clerk is DIRECTED to re-note Mr. Sam’s motion to suppress (Dkt. No. 55) for the

 3         Court’s consideration on August 3, 2020.

 4         DATED this 3rd day of July 2020.

 5                                                      William M. McCool
                                                        Clerk of Court
 6
                                                        s/Tomas Hernandez
 7
                                                        Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR19-0115-JCC
     PAGE - 2
